Title: From John Adams to John Jay, 13 April 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris. April 13. 1785
          
          I have written, by the late Packetts, for the Orders of Congress concerning near a Million of Guilders in the Hands of Messs. Willinks &c in Amsterdam, and requesting the Ratification of my last Loan, and other Subjects. by the February Packet, hourly expected I hope to have the Honour of Letters from you, with the Pleasure of Congress relative to those Matters.
          Our joint Dispatches will Shew, all the Information We have yet obtained concerning the Power of the Barbary States and the Costliness of their Friendship. We must proceed Slowly and cautiously.— I often hear the Trade of the Mediterranean and of the Levant Slightly Spoken of, and represented as of Small Value to the United States. I think very differently, with an absolute Certainty that time will demonstrate me in the right. But the rise of Insurance on all our Trade, is to be added to the full Value of the Trade We may have, in the Mediterranean and the Levant. and what is worse, We have the Cries of our Countrymen, in Captivity, in Chains, and exposed to many Cruelties to consider. it is not the Loss of Property which has induced any Nation to become tributary to them but this inhuman Practice of enslaving Captives. France England and Holland, have avoided Stipulating in Treaties to pay a Tribute: but Sweeden & Denmark have not, I hope we shall not imitate the Example of these last. if We are directed to negotiate, We shall probably negotiate through the French Consul, but it will be necessary finally for Congress to Send Consuls to Sign the Treaties, and to make the Presents.— We have collected Some Information which will be usefull to our Country, respecting these Powers: I wish We Were able to do as much, under our Commission to Spain. That Court will not treat here, and for Us to go to Madrid is a dangerous Measure. We know not how much time, the Negotiation there may require, and if We go, and return without Success, it will be industrously Spread by all the Diplomatick Corps, and will hurt the Reputation of our Country in Europe, and elate the English beyond Measure, inconveniences which may be avoided, by your conducting the Negotiation with Mr Guardoqui at New York, or by Congress Sending a Minister to Madrid. this I know is much desired by the Spanish Court, and by this Court, as many Simptoms have indicated, particularly a Conversation between the Duke de la Vauguion and me, a few days before his Departure for Madrid. a Minister at Madrid would be usefull to Us in conducting this Business with the Barbary Powers and is in all respects as far as I can see a desirable Measure.— The Expence, of maintaining three Ministers, is the same whether they reside at Auteuil, Passy and Paris, or at Madrid, Versailles and the Hague, and I am Sure We could not do less Seperately than We are likely to do together.
          You remember, Sir, that one of the first Things Mr Hartly Said to Us, was to propose in the Name of the King his Master and his Minister Mr Fox that Ministers should be exchanged immediately between Congress and st James’s.— You have recd before now, the formal Proposition from the Marquis of Carmaerthen, transmitted to Us, through the Duke of Dorsett to the same Effect. The Appointment of Mr Temple, as Consull General is a Still Stronger Indication of a real Wish in the Ministry, that this Measure may be pursued, and of a Secret Consciousness that they shall be obliged to treat. in their Refusal to treat here they would be justified by all the Courts and diplomatick Bodies in the World. I make no Scruple nor Hesitation to advise that a Minister may be sent nor will I be intimidated from giving this Advice by any Apprehension that I shall be suspected of a Design or Desire of going to England myself. Whoever goes will neither find it a lucrative or a pleasant Employment, nor will he be envied by me. I know that for years if he does his Duty, he will find no personal Pleasure or Advantage. But the Measure, of Sending a Minister to England appears to me, the Corner Stone of the true American system of Politicks in Europe and if it is not done We shall have Cause to repent it for a long time when it will be too late. Every Thing is callculating as it appears to me, to involve Us in a War with England. Cries and Prejudices are fomented in England and America, which have no other Tendency but to involve Us in a War, long before We shall be ready. Ten or fifteen Years hence, We Should have nothing to fear from a War with England, if they should be mad enough to force Us upon it. at present it would distress Us extreamly, altho it would ruin England. My System is a very Simple one.— Let Us preserve the Friedship of France and Holland, and Spain if We can and in Case of a War between France and England, let Us preserve our Neutrality, if possible. in order to preserve our Friendship with France and Holland, and Spain it will be usefull to Us to avoid a War with England. to avoid a War with England We should take the regular Diplomatick Steps to negotiate, to settle disputes as they rise, and to place the Intercourse between the two Nations upon a certain footing. Then We may understand one another, avoid Deceits and Misrepresentations. it is so much the Interest of England that We should be Neutral in a future War, that I am perswaded that cool and candid Reasoning with their Ministers upon the subject would convince them of it. The Force of Truth is greater, even upon the Minds of Politicians than the World in general is aware of. England is now mad with the hope of our having a War with Spain & even France in consequence of the Family Compact, and of our courting them to become our Allies and Undertake our Defence. Surely it would not be difficult for an American Minister to convince a British one that this is Chimerical, and that the only Thing they ought to expect from America is neutrality. The real Thing the English have to fear is our joining their Ennemies against them in a future War. She has no Alliance to hope from Us, unless Spain Should force Us into a War, and even then We ought not to ask or accept Aid from England, if We could avoid it, unless France from the Family Compact Should join Spain.
          This Reasoning and this System you see, goes upon the Supposition that We are independent of France in Point of Moral and Political Obligation. But if the sentiments of America are otherwise and those Principles are general which you and I once heard delivered with great Formality and Ennergy “viz That America ought to join France, against England in two future Wars, one to pay the Debt of Gratitude already contracted, and the other to Shew ourselves as generous as France had been” I confess myself all wrong, and to be so totally ignorant of the Rights Duties and Interests of my Country as to be altogether unfit for any Share in their publick Affairs foreign or Domestic.
          At any rate, our Negotiations in this Place, have not answered the Ends proposed by Congress, and expected by the People of America, nor is there now Scarcely a possibility that they should. I am very happy in my Friend Mr Jefferson, and have nothing, but my Inutility to disgust me, with a Residence here. But I presume Congress Will not think it expedient to renew the Commissions, or attempt any longer to carry on Negotiations with the rest of the World in this Place. if they Should however, I hope they will think of some other Gentleman in my Place, as it is my desire to return home, at the Expiration of the Term of the present Commissions.
          With great and Sincere Esteem and Respect / I have the Honour to be, Sir your most / obedient and most humble sert
          
            John Adams
          
        